The plaintiff in error, hereinafter called defendant, was convicted in the district court of Cleveland county of grand larceny, and his punishment fixed at six months in the penitentiary.
Defendant and three others were jointly charged with stealing of the value of $226, the property of the Prairie Oil  Gas Company, from an oil lease. A severance was taken, and defendant was tried separately. Judgment was entered January 24, 1931. No briefs in support of the appeal have been filed. We have read the record with care, and perceive no jurisdictional nor fundamental error. The evidence sustains the judgment.
The case is affirmed.